     Case 2:20-cv-01279-GMN-DJA Document 8 Filed 08/10/20 Page 1 of 2



1                             UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA
3     JOHN DAVID NAGEL,                                 Case No. 2:20-cv-01279-GMN-DJA
4                                           Plaintiff                   ORDER
5           v.
6     CORE CIVIC, et al.,
7                                      Defendants
8
9    I.    DISCUSSION

10         On July 28, 2020 and August 3, 2020, this Court received two items of returned

11   mail from the Nevada Southern Detention Center ("NSDC") indicating that the Plaintiff

12   was no longer a NSDC detainee. (ECF Nos. 6 and 7).

13         Pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately

14   file with the court written notification of any change of mailing address, email address,

15   telephone number, or facsimile number. The notification must include proof of service on

16   each opposing party or the party’s attorney. Failure to comply with this rule may result in

17   the dismissal of the action, entry of default judgment, or other sanctions as deemed

18   appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff until September

19   9, 2020 to file his updated address with this Court. If Plaintiff does not update the Court

20   with his current address by September 9, 2020, the Court will dismiss this action without

21   prejudice.

22   II.   CONCLUSION

23         For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated

24   address with the Court no later than September 9, 2020.

25   ///

26   ///

27   ///

28   ///
     Case 2:20-cv-01279-GMN-DJA Document 8 Filed 08/10/20 Page 2 of 2



1          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
2    the Court shall dismiss this case without prejudice.
3          DATED: August 10, 2020
4
5                                             UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
